DETAILED ACTION
This is the first office action on the merits with reference to the above identified patent application filed on 28 December 2018.  Claims 1 – 20 are pending and currently being examined.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 are objected to because of the following informalities:
In Re Claim 2, the phrase “inlet width wider” in Line 3 is lacking a verb, the phrase – inlet width is larger – will be assumed instead.
In Re Claim 2, the phrase “outlet width wider” in Line 3 is lacking a verb, the phrase – outlet width is larger – will be assumed instead.
In Re Claim 2, the phrase “adjacent an” that occurs in Line 2, Line 3, Line 5 and Line 6 would be clearer if replaced with the phrase – adjacent to an –.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Re Claim 12, the phrase “a rotor assembly” in Line 2 is a second positive recitation of the same phrase which is recited in Claim 11, Line 2 and is therefore indefinite.  For the purpose of prior art analysis, the phrase – the rotor assembly– will be assumed instead.  
In Re Claim 20, this claim recites the limitation "the tissue" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prior art analysis, the phrase – tissue in the patient’s body – will be assumed instead. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 4 – 7 and 10 – 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steere (PG Pub US 20120180577 A1).

    PNG
    media_image1.png
    774
    552
    media_image1.png
    Greyscale

In Re Claim 1, Steere teaches a pump head (Figures 2A and 2B); a bezel (420) surrounding an outer perimeter (at least the boundary of the shaded area of the piece 

    PNG
    media_image2.png
    650
    977
    media_image2.png
    Greyscale

the bezel comprising a bezel upper side (top of 401 annotated in Figure 2B above), a bezel lower side (bottom of 401 annotated in Figure 2B above) opposite the bezel upper side, a bezel inlet side (inlet side of 401 annotated in Figure 2B above) extending from the bezel upper side (annotated above) to the bezel lower side (annotated above), and a bezel outlet side (outlet side of 401 annotated in Figure 2B above) opposite the bezel inlet side (annotated above) and extending from the bezel upper side (annotated above) to the bezel lower side (annotated above); a motor (450); and tubing (100, see paragraph [0022]: “tubing holder” which also anticipates the tubing), wherein the bezel defines an inlet channel (annotated in Figure 2B above) on the bezel inlet side (annotated above) and an outlet channel (annotated in Figure 2B above) on the bezel 

    PNG
    media_image3.png
    669
    745
    media_image3.png
    Greyscale

In Re Claim 4, Steere discloses all the limitations of Claim 1, and Steere further teaches an inlet bracket (see annotated Figure 2B above) is attached to an inner surface of the bezel inlet side (annotated above, Figure 2A depicts the superposed position of the groove on 420 and the groove on 402 suggesting that 420 is attached to 402) and an outlet bracket (see annotated Figure 2B above) is attached to an inner 

    PNG
    media_image4.png
    364
    531
    media_image4.png
    Greyscale

In Re Claim 5, Steere discloses all the limitations of Claim 4, and Steere further teaches the pump head comprises: an occlusion bed (402); and a rotor guide (the lower half of housing components 401) having a rotor guide inlet side (adjacent to the bezel inlet channel) defining a rotor guide inlet groove (403) and a rotor guide outlet side (adjacent to the bezel outlet channel) defining a rotor guide outlet groove (403), wherein the occlusion bed (402) and the rotor guide (the lower half of housing components 401) together define at least a portion of a pathway for the tubing (the surfaces of the groove 403 is where the tubing sits – see paragraph [0022]: “tubing holder 403”) through the 

In Re Claim 6, Steere discloses all the limitations of Claim 5, and Steere further teaches the pump head further comprises a rotor assembly (410) positioned between the occlusion bed (402) and the rotor guide (the lower half of housing components 401), wherein the pathway for the tubing comprises an inlet portion (between the lower half of housing components 401 and the upper half of housing components 401 labeled 420 on the left side), an outlet portion (between the lower half of housing components 401 and the upper half of housing components 401 labeled 420 on the left side), and a connecting portion (between the rotor 410 and the occlusion bed 402) that connects the inlet portion to the outlet portion (since it is in the middle), and wherein the inlet portion of the pathway is defined between the occlusion bed (402) and the rotor guide (the lower half of housing components 401 on the left side), the outlet portion of the pathway is defined between the occlusion bed (402) and the rotor guide (the lower half of housing components 401 on the right side), and the connecting portion of the pathway is defined between the occlusion bed (402) and the rotor assembly (410).

In Re Claim 7, Steere discloses all the limitations of Claim 1, and Steere further teaches that the bezel (401) comprises a bezel top side (top of 420) and a bezel bottom side (bottom of 420), the bezel top side (top of 420) defining a bezel top perimeter (see 

In Re Claim 10, Steere discloses all the limitations of Claim 1, and Steere further teaches the bezel (420) defines an opening (the end of the groove 403 formed on the surface of the bezel outlet side) in the bezel bottom side (the groove is at the bottom, so the opening is at the bottom) to allow fluid to flow away from the pump assembly (this is performed by the outlet side of the tubing).

In Re Claim 11, Steere discloses all the limitations of Claim 1, and Steere further teaches that the motor (450) is in operative communication with a rotor assembly (410) of the pump head (Figures 2A and 2B) to drive the rotor assembly (410) to produce a peristaltic effect on the tubing and thereby move a fluid through the tubing (paragraph [0022]: “the peristaltic pump 500, sometimes referred to as a roller pump, is a positive displacement pump, that moves fluid contained within a flexible tube”).

    PNG
    media_image5.png
    345
    646
    media_image5.png
    Greyscale

In Re Claim 12, Steere discloses all the limitations of Claim 11, and Steere further teaches a rotor assembly (410) having a mounting block (annotated above), a plurality of roller bearings (411), and a cover plate (annotated above), and wherein a rotor (there has to be a connection between the motor 450 and the rotor assembly 410, the connecting portion reads on a rotor) extends from the motor (the motor and the rotor assembly are coaxial, therefore the rotor extends from the motor) and is received by the mounting block (when the connection is made between the motor 450 and the rotor assembly 410) to place the motor (450) in operative communication with the rotor assembly (410).

In Re Claim 13, Steere discloses all the limitations of Claim 1, and Steere further teaches an occlusion bed (402); a rotor guide (the lower half of housing components 401); a rotor assembly (410) positioned between the occlusion bed (402) and the rotor guide (the lower half of housing components 401), wherein the occlusion bed (402) is movable (since the position of 420 in Figure 2A is lower than the position of 420 in 

In Re Claim 14, Steere discloses all the limitations of Claim 13, and Steere further teaches the occlusion bed (402) is configured to move (since the position of 420 in Figure 2A is lower than the position of 420 in Figure 2B) with respect to the rotor guide (the lower half of housing components 401) and the rotor assembly (410) when a pivotable pump head cover (upper half of housing components 401) is pivoted (since the cover is clearly movable, it can be pivoted about any chosen point in space) toward or away from the pump head (if the head is separated in space it is free to move in any direction - towards or away), and wherein the occlusion bed (402) moves within an opening (420 is hollow therefore it must have an opening) for the pump head defined by the bezel (there is spacing between the inner surfaces of 420 and occlusion bed 402, therefore the occlusion bed 402 is free to move within the opening).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable over Steere (PG Pub US 20120180577 A1) in view of Bassani (PG Pub US 20140086771 A1).
In Re Claim 2, Steere discloses all the limitations of Claim 1, however, Steere does not disclose that the second width of the inlet / outlet channel adjacent to an outer surface is larger than a first width of the inlet / outlet channel adjacent to an inner surface.

    PNG
    media_image6.png
    631
    843
    media_image6.png
    Greyscale

Nevertheless, with reference to Figure 9, Bassani teaches a bezel (702) having an inlet / outlet channel (either 706 or 708 in Figure 10; see paragraph [0051]: “notches 706 and 708 for receiving the flexible conduit through which the liquid is pumped”), the inlet / outlet channel (706 or 708) has a first inlet / outlet width (the notch 706 or 708 flares from one end to the other, the end that is opposite to the flared end has the first inlet / outlet width) adjacent an inner surface (see annotated Figure 9 reproduced above) of the bezel inlet / outlet side (one side of the bezel 702 is the inlet side and the other is the outlet side) and a second inlet / outlet width (see annotated Figure 9 reproduced above) adjacent an outer surface (see annotated Figure 9 reproduced above) of the bezel inlet side (one side of the bezel 702 is the inlet side and the other is the outlet side), the second inlet / outlet width is larger than the first inlet / outlet width (see annotated Figure 9 reproduced above) such that the inlet channel (706 or 708) flares away from the pump head (annotated “flared end” above).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the inlet channel and outlet channel of Steere such that the second width adjacent to an outer surface is larger than a first width adjacent to an inner surface as taught by Bassani for the purpose of accommodating lateral movement of the tubing and reduce the possibility of kinking of the tubing and blocking the fluid flow.


Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Steere (PG Pub US 20120180577 A1) in view of Lamadrid (US Patent 4,256,442 A).

In Re Claim 3, Steere discloses all the limitations of Claim 1, and Steere further discloses the pump head (402, 410) comprises a pump head cover (402), and wherein the bezel (420) defines at least one stop (when 420 is installed it covers the pump head cover 402, and therefore it stops potential movement of the pump head cover 402) for limiting an angular range of motion of the pump head cover (420 covers the pump head cover, therefore it prevents any movement of the pump head cover including angular motion if any).  However, Steere does not teach that the pump head cover is pivotable.
Nevertheless, Lamadrid teaches a pump head cover (42) that is pivotably mounted upon mounting plate (12) (see Column 4, Lines 63 – 64).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the pump head cover of Steere such that it is pivotably mounted as taught by Lamadrid for the purpose of facilitating the tube loading and unloading procedures (see Column 4, Lines 62 – 63 of Lamadrid).

In Re Claim 8, Steere discloses all the limitations of Claim 7, and Steere further teaches that the pump head comprises a pump head cover (402) and an opposite mounting plate (where 450 connects), wherein the pump head cover (402) is disposed adjacent the bezel top side (portion above rotor 410 in Figure 2A) and the mounting plate (where 450 connects) is disposed adjacent the bezel bottom side (which rests on the mounting plate).  Although Steere does not disclose a pivotable pump head cover, .


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Steere (PG Pub US 20120180577 A1) in view of Lamadrid (US Patent 4,256,442 A) and further in view of Hanlon (PG Pub US 20070253833 A1).
In Re Claim 9, Steere and Lamadrid disclose all the limitations of Claim 8, however Steere does not disclose that the bezel defines a depression as claimed.
Nevertheless, Figure 28 and paragraph [0090] of Hanlon teaches a bezel (1122) that defines a depression (1132) in the bezel top side to provide finger space (paragraph [0090] discloses a related finger grip) for a user of the pump assembly to open the pump head cover (paragraph [0090]: “easily grasped for opening and closing the cover”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to modify the bezel of Steere to incorporate a depression as taught by Hanlon for the purpose of making it easier to remove or install the bezel.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Steere (PG Pub US 20120180577 A1) in view of Leung (PG Pub US 9474573 B2).
In Re Claim 15, Steere discloses all the limitations of Claim 1, however, Steere does not teach one or more internal lumens and a probe assembly.
Nevertheless, Leung teaches a peristaltic pump assembly (inside 108) that is configured to supply a fluid to a cooling circuit (Column 12, Lines 4 – 5), and wherein the cooling circuit (Column 12, Lines 4 – 5) comprises one or more internal lumens (302, 304 in Figure 3B) for circulating the fluid to a distal end (190) of an energy delivery device (192, Column 12, Lines 30 – 34) of a probe (106) of a medical probe assembly (106, 190) for delivering energy to a patient's body (Column 8, Lines 61 – 62: “application of energy to a tissue in patient’s body”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate the pump head of Steere in the peristaltic pump that delivers cooling fluid to the probe of a medical probe assembly of Leung because it can accommodate different diameter tubing (see paragraph [0022] of Steere) and is therefore versatile.


Claims 16 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Leung (PG Pub US 9474573 B2) in view of Steere (PG Pub US 20120180577 A1).

In Re Claim 16, Leung discloses A pump system (Figure 1), comprising: a plurality of pump assemblies (in 108; see Column 9, Lines 56 - 57: “.. two peristaltic pumps”), each pump assembly of the plurality of pump assemblies (in 108; see Column 9, Lines 56 - 57: “.. two peristaltic pumps) supplying a fluid to a cooling circuit (Column 
However, Leung does not disclose that each pump assembly of the plurality of pump assemblies comprises a pump head, a bezel surrounding an outer perimeter of the pump head, a motor, and tubing.
Nevertheless, with reference to the Figures 2A and 2B, Steere teaches a pump head (402) of a peristaltic pump assembly (500 in Figure 1A); the pump assembly (500)  comprises a pump head (402), a bezel (420) surrounding an outer perimeter of the pump head (as depicted in annotated Figures 2A and 2B reproduced above), a motor (450), and tubing (100).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate the pump head of Steere into each of the two peristaltic pump assemblies of Leung because it can accommodate different diameter tubing (see paragraph [0022] of Steere) and is therefore versatile.

In Re Claim 17, Leung and Steere disclose all the limitations of Claim 16, and Leung further discloses a fluid source (inside 108, see Column 13, Lines 21 – 22: “cooling fluid supplied by the one or more cooling devices 108”) for supplying the fluid to the cooling circuit (Column 12, Lines 4 – 5).

In Re Claim 18, Leung and Steere disclose all the limitations of Claim 16, and Leung further discloses that the cooling circuit (Column 12, Lines 4 – 5) comprises one 

In Re Claim 19, Leung discloses A peristaltic pump assembly (in 108; see Column 9, Lines 56 - 57: “.. two peristaltic pumps”), wherein the peristaltic pump assembly (in 108) is used to supply a cooling fluid (Column 10, Line 51) to a medical probe assembly (106, 190) for delivering energy to a patient's body (Column 8, Lines 61 – 62: “application of energy to a tissue in patient’s body”), the medical probe assembly (106, 190) comprising: at least one probe (106) comprising an electrically non-conductive outer circumferential portion (Column 12, Lines 46 – 49: “adjustable insulation sleeve”, or epoxy 320 in Figure 3B reads on a non-conductive outer circumferential portion), and an electrically and thermally-conductive energy delivery device (192, Column 12, Lines 30 – 34) extending distally from the electrically non-conductive outer circumferential portion (i.e. inside the patients body) for delivering one of electrical and radiofrequency energy to the patient's body (Column 12, Lines 30 – 34), the energy delivery device comprising a conductive outer circumferential surface (Column 12, Lines 53 – 54: “conductive regions may be provided along distal tip region 190”) and one or more internal lumens (302, 304 in Figure 3B) for circulating the cooling fluid to a distal end of the energy delivery device (i.e. inside the patient’s body tissue).
However, Leung does not disclose that the peristaltic pump assembly has a bezel surrounding an outer perimeter of a pump head, a motor and tubing through which the pump head urges fluid flow.
Nevertheless, with reference to the Figures 2A and 2B, Steere teaches a pump head (402) of a peristaltic pump assembly (500 in Figure 1A); the pump assembly (500) comprises a pump head (402); a bezel (420) surrounding an outer perimeter of the pump head (as depicted in annotated Figures 2A and 2B reproduced above); a motor (450); and tubing (100), wherein the pump head (402) urges fluid flow through the tubing (100) (via contact of rollers with the tube, see paragraph [0066]: “tubing 100 contacted by the shoes or rollers of the peristaltic pump is flexible”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate the pump head of Steere into the peristaltic pump assembly of Leung because it can accommodate different diameter tubing (see paragraph [0022] of Steere) and is therefore versatile.

In Re Claim 20, Leung and Steere disclose all the limitations of Claim 19, and Leung further teaches a controller (102, see Column 10, Lines 11 – 12: “a controller or control module which may be a component of generator 102”) for actively controlling (Column 10, Lines 32 – 35: “.. determine the appropriate action, and send a signal”) energy delivered to tissue in the patient’s body (Column 8, Lines 61 – 62: “application of energy to a tissue in patient’s body”) by controlling an amount of energy delivered through the energy delivery device (Column 10, Lines 34 – 36: “determine the appropriate action, and send a signal (e.g. decreased or increased power) back to one 


Pertinent Prior Art
The following prior art is not being relied upon, it is being made of record because it is considered to be pertinent to Applicant’s specification.  Hershberger (PG Pub US 20040202561 A1) discloses in Figure 35 and paragraph [0098] that mounting plate (150) has a concave semicircular hollow (172) below the rotor (160) and sized and shaped to loosely accommodate the orbiting rollers (165).  Ito (PG Pub US 20110004161 A1) discloses a pivotable pump head cover (5) that moves in conjunction with the occlusion bed (4).  Maguire (PG Pub US 20160017880 A1) discloses a pump assembly (Figure 1), comprising: a pump head (11); an outer perimeter (boundary of top surface of 14) of the pump head (11), a motor (36); and tubing (paragraph [0074]: “pump tubing”).  O’Brien (US Patent 4,588,318 A) teaches a bezel (153) defines an opening (164) in the bezel bottom side (bottom of Figure 6) to allow fluid to flow away (Column 9, Line 46: “drain passageway”) from the pump assembly (159).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928.  The examiner can normally be reached on Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746